DETAILED ACTION
The Examiner acknowledges the Granted Petition for revival of the Application.
The Examiner acknowledges Claims 1, 5, 7-9, 13 and 15 have been amended, Claims 2-4 and 18-20 have been cancelled and Claims 21-26 have been added in this Request for Continued Examination (RCE).
Response to Arguments
Applicant’s arguments and amendments with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of Claims 1, 2 and 20 have been withdrawn. 
Applicant’s arguments and amendments with respect to the Prior Art rejections have been considered but are moot because the amendments have necessitated a new grounds of rejection [see rejections below].
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7 and 9-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent # 7,762,205 to Veazey.
Regarding claim 1, Veazey teaches in Figures 36 and 37 [annotated below], a support footer system (A) comprising: a footer assembly (B) comprising at least one pre-cast (Column 1, Line 27-28) footer; said at least one pre-cast footer comprising a ground-insertion-member (C) and a planar-member (D), said ground-insertion member (C) extending vertically from a bottom-side of said planar-member (D), wherein said ground-insertion member (C) of said at least one pre-cast footer is at least partially inserted into a ground surface (E); said planar-member (D) comprising at least two end-portions (F and G) that extend horizontally beyond said ground-insertion-member (C); wherein said at least one pre-cast footer is installed at a corner (H) of a defined base perimeter; and wherein a footer-unit (J) is installed on top of said planar-member (D) of said at least one pre-cast footer, said footer-unit (J) forming a support base upon which a structure (DECK) can be built.

    PNG
    media_image1.png
    802
    573
    media_image1.png
    Greyscale

Regarding claim 5, Veazey teaches in Figures 36 and 37 [annotated above], said planar-member (D) comprises a planar surface [the top surface] terminating at said at least two end-portions (F and G)
Regarding claim 6, Veazey teaches in Figures 36 and 37 [annotated above], said planar-member (D) comprises a 90-degree angle profile [at the corner H].
Regarding claim 7, Veazey teaches in Figures 36 and 37 [annotated above], said planar surface [top surface of planar-member D] is disposed on a top-side of said planar-member (D), wherein said planar surface is in contact with said footer-unit (J) when said footer unit (J) is installed on top of said planar-member (D).
Regarding claim 9, Veazey teaches in Figures 36 and 37 [annotated above], said at least two end-portions (F and G) are open-ended.
Regarding claim 10, Veazey teaches in Figures 36 and 37 [annotated above], said planar-member (D) is positioned above said ground surface (E) when said ground-insertion-member (C) is fully inserted into said ground surface.
Regarding claim 11, Veazey teaches in Figures 36 and 37 [annotated above], the planar-member (D) [as seen in Figure 37] does not comprise a 90-degree angle profile.
Regarding claim 12, Veazey teaches in Figures 36 and 37 [annotated above], said defined base perimeter is substantially similar to a profile of a base of the structure [DECK].
Regarding claim 13, Veazey teaches in Figures 36 and 37 [annotated above], the ground-insertion-member (C) and said planar-member (D) together form a single unit [the pre-cast footer].
Regarding claim 14, Veazey teaches in Figure 88, the at least one pre-cast footer (751) comprises a stop notch (751D).
Regarding claim 15, Veazey teaches said at least one pre-cast footer comprises concrete (Column 1, Line 28). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 7,762,205 to Veazey in view of US Patent # 6,125,597 to Hoffman.
Regarding claim 8, Veazey teaches a planar-member but does not teach the top side comprises a raised border. However, Hoffmann teaches in Figure 8, a planar-member (24) having a raised outer border [raised above notch 46] extending continuously between two end portions along a first and second side. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a raised boarder on the planar-member for receiving and restraining a panel (Column 5, Lines 1-3).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 7,762,205 to Veazey.
Regarding claims 16 and 17, Veazey teaches a support footer system with at least one pre-cast footer but is silent about the height and width of the footer. However, it would have been an obvious matter of design choice to specify a certain height and width for the pre-cast footer since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 10,053,833 to Baumgartner.
Regarding claim 21, Baumgartner teaches in Figure 2, a support footer system (10A) [precast decorative retaining wall (Column 8, Line 49)] for supporting a footer unit (18) [retaining wall (Column 8, Line 56)] disposed thereon, said support footer system (10A) comprising: a pre-cast (Column 8, Line 49) footer (12) (Column 8, Line 52) disposed at least partially within a ground surface [see Fig 3A], said pre-cast footer (12) comprising a ground-insertion-member (20) [key (Column 8, Line 54)] and a planar-member (16) [toe section (Column 8, Line 53)], said ground-insertion member (20) extending vertically down from said planar member (16), wherein said planar-member (16) comprises a planar surface [the top surface thereof] that terminates at two open end-portions [a front surface and a rear surface], and wherein said two open end-portions extend horizontally beyond said ground-insertion-member (20). Baumgartner does not teach a plurality of pre-cast footers. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of pre-cast footers since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In the instant case, a plurality of footers could be used to make a longer retaining wall or a rectangular structure for a building.
Regarding claim 22, Baumgartner teaches in Figure 2, said planar-member (16) of at least one of said plurality of pre-cast footers (12) comprises an angled profile [toe (Column 8, Line 53)], and wherein said planar-member (16) of said at least one of said plurality of pre-cast footers (12) with said angled profile further comprises a raised outer border [notch where toe of footer starts] extending between said two open end potions [the front and rear surfaces] along a first side and a second side of said planar-member (16).
Regarding claim 23, Baumgartner teaches in Figure 2, the footer-unit (18) is installed on top of said planar surfaces of said planar-members (16) of said plurality of pre-cast footers (12), said footer-unit (18) forming a support base for a structure [building above wall].
Regarding claim 24, Baumgartner teaches in Figure 2, a support footer system (10A) [precast decorative retaining wall (Column 8, Line 49)] comprising: a pre-cast (Column 8, Line 49) footer (12) (Column 8, Line 52) disposed at least partially within a ground surface [see Fig 3A], said pre-cast footer (12) comprising a ground-insertion-member (20) [key (Column 8, Line 54)] and a planar-member (16) [toe section (Column 8, Line 53)], said ground-insertion member (20) extending vertically down from said planar member (16), wherein said planar-member (16) comprises a planar surface [the top surface thereof] that terminates at two open end-portions [a front surface and a rear surface], wherein said planar-member (16) of said pre-cast footer (12) comprises an angled profile [toe (Column 8, Line 53)], and wherein said planar-member (16) of said pre-cast footer (12) with said angled profile further comprises a raised outer border [notch where toe of footer starts] extending between said two open end potions [the front and rear surfaces] along a first side and a second side of said planar-member (16). Baumgartner does not teach a plurality of pre-cast footers. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of pre-cast footers since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In the instant case, a plurality of footers could be used to make a longer retaining wall or a rectangular structure for a building.
Regarding claim 25, Baumgartner teaches in Figure 2, said two open end-portions [the front and rear surfaces] extend horizontally beyond said ground-insertion-member (20).
Regarding claim 26, Baumgartner teaches in Figure 2, the footer-unit (18) is installed on top of said planar surfaces of said planar-members (16) of said plurality of pre-cast footers (12), said footer-unit (18) forming a support base for a structure [building above wall].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635